Case 1:21-cv-00056-LEK-RT Document 24 Filed 06/03/21 Page 1 of 1              PageID #: 231

                                 MINUTE ORDER



  CASE NUMBER:            CIVIL NO. 21-00056 LEK-RT
  CASE NAME:              Ronda Smythe et al., vs. Brandon Saffeels et al.,


       JUDGE:       Leslie E. Kobayashi          DATE:             06/03/2021


 COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S MOTION FOR
 RECONSIDERATION OF THIS COURT’S MAY 19, 2021 ENTERING ORDER

         On May 17, 2021, Defendant County of Maui (“the County”) filed its Motion to
 Dismiss and Motion to Strike Plaintiffs’ Second Amended Complaint for Injunctive
 Relief and Damages [ECF 16] (“Motion to Dismiss”). [Dkt. no. 17.] The Motion to
 Dismiss was denied without a hearing and without further briefing. [Minute Order - EO:
 Court Order Granting in Part and Denying in Part Defendant County of Maui’s Motion to
 Dismiss and Motion to Strike Plaintiffs’ Second Amended Complaint for Injunctive
 Relief and Damages [ECF 16], filed 5/19/21 (dkt. no. 18) (“5/19/21 EO”).] On June 2,
 2021, the County filed a motion for reconsideration of the 5/19/21 EO (“Motion for
 Reconsideration”). [Dkt. no. 22.] The Motion for Reconsideration is suitable for
 disposition without a hearing and without further briefing. See Local Rule LR7.1(d)
 (listing motions for reconsideration among the motions that “shall be decided without a
 hearing”); Local Rule LR60.1 (stating no memorandum in opposition to a motion for
 reconsideration and no reply in support of a motion for reconsideration “shall be filed
 unless directed by the court”).

         “Motions for reconsideration of interlocutory orders may be brought only upon the
 following grounds: (a) Discovery of new material facts not previously available; (b)
 Intervening change in law; and/or (c) Manifest error of law or fact.” Local Rule LR60.1.
 The County argues there are manifest errors in the 5/19/21 EO because this Court did not
 address the Motion to Dismiss’s arguments that: all of Plaintiffs Ronda Smythe and
 Liana P. Kanno’s (“Plaintiffs”) state law claims must be dismissed because Plaintiffs did
 not comply with Haw. Rev. Stat. § 46-72; and all of Plaintiffs’ federal law claims must be
 dismissed because Plaintiffs failed to bring those claims within the applicable statute of
 limitations. The County’s Motion for Reconsideration is DENIED because there are
 factual issues related to those arguments that are more appropriately addressed in a
 motion for summary judgment.

       IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
